DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the calcium, the aluminum, the coke powder, and the lead powder are thoroughly mixed at the mass percentage" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. While the amounts of calcium, aluminum, coke powder, and lead powder are described by wt% in lines 3-4 of claim 1, there is no prior 
Claim 2 also recites the limitation “the mass percentage” in line 7. As set forth above, there is insufficient antecedent basis for this limitation in the claim. Clarification and correction is required.
Claim 2 recites the limitation “taking a sample” in line 10. It unclear what source the sample is taken from. The claim limitation can be interpreted as taking a sample from a primary lead, a secondary crude lead, or another unmentioned material. Thus, the above limitation is indefinite. Clarification and correction is required. 
Claim 2 recites the limitation “heating up to 580-650°C to obtain a molten lead” in line 11. It unclear what component is being heated to 580-650°C. The claim limitation can be interpreted as heating the sample, the refining pot, or the selective antimony and arsenic removal and tin retaining agent (since it contains lead) to 580-650°C. Thus, the above limitation is indefinite. Clarification and correction is required. 
Claim 2 recites the limitation “the selective antimony and arsenic removal and tin retaining agent is added at a speed not affecting a normal existence of the vortex” in lines 15-17. The term "normal existence of the vortex" in line 17 of claim 2 is a relative term which renders the claim indefinite.  The term "normal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since the claims and the specification do not provide any specific guidelines on what the scope of a “normal existence of the vortex” encompasses, one of ordinary skill in the art would not be able to 
Claim 2 recites the limitation “reduce a temperature of the molten lead after a reaction to 480°C or lower” in lines 22-23. It is unclear what kind of reaction the molten lead undergoes before it is cooled to 480°C or lower. The claim limitation can be interpreted as the molten lead undergoing any kind of chemical reaction before cooling, such as a reaction with aluminum to form an antimonide, with calcium to form an arsenide, or with zinc to form compounds with gold and silver. Clarification and correction is required.
Claim 2 recites the limitation “a tin content is substantially unchanged” in line 27.  The term "substantially unchanged" in claim 2 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Contrast this with the total content of the antimony and the arsenic in the molten lead, which is reduced to 0.0005% or less, as stated in lines 26-27 of claim 2.  Since the claims and the specification do not provide any specific guidelines on what the scope of a “substantially unchanged” tin content encompasses, one of ordinary skill in the art would not be able to distinguish between a “substantially changed” and a “substantially unchanged” tin content. As such, it is unclear how to determine what would be considered a "substantially unchanged" tin content, meaning the scope of the claim cannot be ascertained. Clarification and correction is required.

Allowable Subject Matter
Claims 1-2 are free of the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Pizzuto et al. (US 8500845 B2) and Larouche (US 4911755 A).
Claim 1 is free of the prior art for disclosing a selective antimony and arsenic removal and tin retaining agent consisting of 10-30 wt% of aluminum, 65-85 wt% of calcium, 1-10 wt% of coke powder, and 1-2 wt% of lead powder, based on a total mass of the antimony and arsenic removal and tin retaining agent of 100, wherein the calcium, the aluminum, the coke powder, and the lead powder are thoroughly mixed at the mass percentage ratio to produce the selective antimony and arsenic removal and tin retaining agent.
Pizzuto teaches a pyrometallurgical lead refining process which includes adding a Lewis acid component and an Arrhenius base compound to a molten lead bullion (Abstract). A lead bullion is first melted via heating to a temperature between about 399 and 454 °C (Column 2, lines 61-64). Metallic sodium or calcium is then added to the lead bullion for sulfur, tellurium, and selenium removal (Column 3, lines 54-58). Additional reagents that can be added during this stage include aluminum and coke breeze (Column 3, lines 59-61). While the lead bullion is maintained at a temperature between about 399 and 454 °C, a Lewis acid (such as lead oxide) and an Arrhenius base (such as a calcium hydroxide) are added to the lead bullion (Column 4, lines 6-8 and 11-19). When added, the molten lead should be agitated to maintain a vortex to ensure a thorough mixture of the components (Column 4, lines 31-33).
However, Pizzuto does not teach adding lead powder to the molten lead bullion, nor does Pizzuto teach the reagents consisting of 10-30 wt% of aluminum, 65-85 wt% of calcium, 1-consisting of calcium, aluminum, coke powder, and lead powder, the reagents disclosed in Pizzuto would not read on the claim invention. 
Larouche teaches a method for refining lead via treatment with refining agents which consist essentially of calcium metal and aluminum-silicon eutectic alloy, which are mixed into a bath of molten lead preferably at 600 °C (Abstract). In an example, 113 kg of calcium metal and 45 kg of aluminum-silicon eutectic alloys were loaded as refining agents for 177 metric tons of lead (Column 2, lines 42-47). Since the eutectic alloy contains about 12.0 to 12.5% silicon (Column 3, lines 2-3), this would imply the total amount of refining agents consists of about 75 wt% calcium and 22 wt% aluminum. 
However, Larouche does not teach coke powder or lead powder being used as agents for lead refining. Furthermore, since Larouche teaches a eutectic alloy containing silicon as a lead refining agent, the method disclosed in Larouche would not read on the claimed invention, which states that that the selective antimony and arsenic removal and tin retaining agent is consisting of aluminum, calcium, coke powder, and lead powder.
Each taken alone and in combination, these references do not teach or suggest the claimed invention. Specifically, the above references do not teach the selective antimony and arsenic removal and tin retaining agent consisting of 10-30 wt% of aluminum, 65-85 wt% of calcium, 1-10 wt% of coke powder, and 1-2 wt% of lead powder. Since these references do not 
	Claim 2 is free of the prior art due to its dependence on claim 1, as discussed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H LEUNG whose telephone number is (408)918-7654.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 9:00-6:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH D HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PHILLIP H LEUNG/Examiner, Art Unit 1733                                                                                                                                                                                                        
/VANESSA T. LUK/Primary Examiner, Art Unit 1733